Citation Nr: 1747811	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Board found new and material evidence sufficient to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include schizophrenia, and subsequently remanded the matter for further development.  In the same decision, the Board also denied the Veteran's claim for service connection for glaucoma.  As there is no indication the Veteran has appealed the Boards' previous denial, the Board no longer has jurisdiction over that claim.  38 U.S.C.A. § 7104.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  A remand is necessary because the RO did not substantially comply with the directives issued by the Board in the January 2016 remand.  The Board is obligated by law to ensure that the RO complies with its' directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the January 2016 remand directives, the Board ordered a new examination of the Veteran after receiving new and material evidence.  Additionally, the Board requested a new medical opinion that would provide a rationale for any medical conclusions drawn after an examination of the Veteran and a review of the Veteran's claim file had taken place.  Specifically, the Board was seeking clarification of the etiology of the Veteran's psychiatric disorder.  

As such, the Board's remand directives ordered the new examiner to respond to pertinent questions regarding the etiology of the Veteran's psychiatric disability that would assist in adjudicating the Veteran's claim.  While there is a new examination in the Veteran's file, there is no indication that the examiner reviewed the Veteran's file as the examiner noted "NA" to the question of "Evidence Review."  Further, the examiner did not provide a response to any of the questions outlined in the Board's remand directives, nor is there a complete medical rationale as to the etiology of the Veteran's psychiatric disorder.  

Therefore, as the prior remand directives were not followed, and the Board is lacking the pertinent medical information necessary to proceed with adjudicating the Veteran's claim, a remand is required.  See Stegall (supra).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding and relevant VA treatment records.  The efforts to obtain these records must be documented in the Veteran's electronic file.

2.  Schedule the Veteran for a VA psychiatric examination in the Tallahassee, Florida, area if possible.  The examiner should review the file and note that such review has taken place in the examination report. If the Veteran cannot attend the examination, the RO should obtain an opinion from the examiner after review of the file without an examination. The examiner should address the following questions:

a)  Did the Veteran's schizophrenia clearly and unmistakably (obviously and manifestly) exist prior to his enlistment in military service?  In addressing this question, the examiner should consider (along with any additional evidence the examiner deems relevant) the Veteran's statements that he had hallucinations as a child, and that the hallucinations increased following a pre-service motor vehicle accident in 1968, as well as the Veteran being found psychiatrically normal at his enlistment physical, and the Veteran's complaints of nervousness at his enlistment physical.

b)  If question "a" is answered in the affirmative, is there clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated beyond its normal progression during his military service.  In addressing this question, the examiner should consider (along with any additional evidence the examiner deems relevant) the 2013 VA opinion suggesting that the Veteran's schizophrenia might have been aggravated by his military service.

c)  If the answer to questions a) and b) are no, is it at least as likely as not (50 percent or greater) that the Veteran's current schizophrenia is related to his military service.  The examiner should consider (along with any additional evidence the examiner deems relevant) the Veteran's service treatment and personnel records showing his discharge for unsuitability, the finding of no mental illness on an in-service examination in April 1969, and the indication of "S2" on his PUHLES report at separation. 

d)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




